DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent claims filed on August 13, 2021 has been considered.
Applicant’s arguments filed on August 13, 2021 with respect to claim rejections under Landau in view of Karatzoglou have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.
Claims 1, 3 and 5 – 14 are pending in this Office correspondence.
This correspondence is in response to amendment filed during First Action Interview Pilot Program.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim:
	Please amend preamble of claim 3 as follow:
1, wherein determining the item score for a first data item comprises at least one of:

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 3 and 5 – 14 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Landau (USPGPUB 2008/0270398), which discloses a system determines an affinity between one of the products and a product group, where the product group comprises the other product. A closed-loop arrangement is provided for the customer interface, storage medium and processor so that recommendations are made to the customer without real-time intervention by a marketer.
Karatzoglou (USPGPUB 2014/0188865), which discloses multidimensional data set comprising information of interactions from users with multiple items and contexts. A ranked list of recommended items for each user and context is determined by sorting scores of items for each user and context. A relevance of recommended items is calculated over some of users and contexts.



Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Therefore, the independent claims are allowed over the prior art of records
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

September 11, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162